
	
		IB
		Union Calendar No. 535
		112th CONGRESS
		2d Session
		H. R. 4203
		[Report No.
		  112–732]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 19, 2012
			Ms. Velázquez (for
			 herself, Ms. Clarke of New York,
			 Ms. Chu, and
			 Ms. Hahn) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		
			December 27, 2012
			Additional sponsors: Mr.
			 Peters, Mr. Critz,
			 Mr. Cicilline,
			 Mr. Tipton, and
			 Mrs. Ellmers
		
		
			December 27, 2012
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To amend the Small Business Act with
		  respect to the procurement program for women-owned small business concerns, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Women’s Procurement Program
			 Improvement Act of 2012.
		2.Procurement
			 program for women-owned small business concernsSection 8(m) of the Small Business Act (15
			 U.S.C. 637(m)) is amended—
			(1)in paragraph
			 (2)—
				(A)by striking
			 subparagraph (D);
				(B)by redesignating
			 subparagraph (E) as subparagraph (D) respectively; and
				(C)by striking
			 subparagraph (F), and inserting the following:
					
						(E)each of the concerns—
							(i)is
				certified by a Federal agency, a State government, or a national certifying
				entity approved by the Administrator, as a small business concern owned and
				controlled by women; or
							(ii)is certified by the Administrator as a
				small business concern owned and controlled by
				women.
							;
				(2)in paragraph (3),
			 by striking subparagraph (2)(A) inserting the following:
			 paragraph (2)(A) or paragraph (7)(A);
			(3)in paragraph (5)
			 by striking under paragraph (2)(F) each place it appears and
			 inserting under paragraph (2)(E); and
			(4)by adding at the
			 end the following:
				
					(7)Sole source
				contracts for economically disadvantaged women-owned small
				businessesIn accordance with
				this section, a contracting officer may award a sole source contract to any
				small business concern meeting the requirements of section 8(m)(2)(A) of this
				Act if—
						(A)such concern is determined to be a
				responsible contract with respect to performance of such contract opportunity
				and the contracting officer does not have a reasonable expectation that 2 or
				more businesses meeting the requirements of section 8(m)(2)(A) will submit
				offers;
						(B)the anticipated award price of the contract
				(including options) will not exceed—
							(i)$6,500,000 in the
				case of a contract opportunity assigned a standard industrial code for
				manufacturing; or
							(ii)$4,000,000 in the
				case of any other contract opportunity; and
							(C)in the estimation of the contracting
				officer, the contract award can be made at a fair and reasonable price.
						(8)Sole source
				contracts for women-owned small businesses in substantially underrepresented
				industriesIn accordance with
				this section, a contracting officer may award a sole source contract to any
				small business concerns meeting the requirements of section 8(m)(3) of this Act
				if—
						(A)such concern is determined to be a
				responsible contract with respect to performance of such contract opportunity
				and the contracting officer does not have a reasonable expectation that 2 or
				more businesses meeting the requirements of section 8(m)(3) will submit
				offers;
						(B)the anticipated award price of the contract
				(including options) will not exceed—
							(i)$6,500,000 in the
				case of a contract opportunity assigned a standard industrial code for
				manufacturing; or
							(ii)$4,000,000 in the
				case of any other contract opportunity; and
							(C)in the estimation
				of the contracting officer, the contract award can be made at a fair and
				reasonable
				price.
						.
			
	
		December 27, 2012
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
